Title: Report on Sale of Lands on Lake Erie, 19 December 1791
From: Jefferson, Thomas
To: Congress


The Secretary of state, to whom was referred, by the President of the United States, a letter from the Governor of Pennsylvania with the documents therein mentioned, on the subject of certain lands on Lake Erie, having had the same under consideration, thereupon REPORTS
That Congress, by their resolution of June 6. 1788. directed the Geographer general of the United States to ascertain the quantity of land belonging to the United States between Pennsylvania and Lake Erie, and authorized a sale thereof:
That a sale was accordingly made to the commonwealth of Pennsylvania:

That Congress by their resolution of Sep. 4. 1788. relinquished to the sd. Commonwealth all their right to the government and jurisdiction of the sd. tract of land; but the right of soil was not transferred by the resolution:
That a survey of the sd. tract has been since made and the amount of the purchase money been settled between the Comptrollers of the United states and of the sd. Commonwealth, and that the Governor of Pennsylvania declares in the said letter to the President of the United states that he is ready to close the transaction on behalf of the sd. Commonwealth:
That there is no person at present authorised by law to convey to the sd. Commonwealth the right of soil in the sd. tract of land.
And the Secretary of state is therefore of opinion that the sd. letter and documents should be laid before the legislature of the United States to make such provision by law for conveying the sd. right of soil as they in their wisdom shall think fit.

Th: Jefferson Dec. 19. 1791.

